IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA LAWYERS FUND FOR             : No. 369 MAL 2018
CLIENT SECURITY,                          :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
TERRY SILVA,                              :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.